Citation Nr: 1449962	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-36 193 A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Muskogee, Oklahoma RO.  In February 2011, a Decision Review Officer hearing was held at the RO; a transcript of the hearing is included in the claims file.  In December 2013, the Board remanded these matters for additional development.

An August 2014 rating decision granted the Veteran service connection for traumatic head injury.  There is nothing in the record to indicate that the Veteran has disagreed with the effective date or the disability rating assigned to this disability.  Therefore, the issue is no longer before the Board.

The issue of service connection for migraine headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A chronic right shoulder disability was not manifested in service; arthritis of the right shoulder was not manifested in the first year following the Veteran's discharge from active duty; and a right shoulder disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.   

The Veteran's available service treatment records (STRs) and available pertinent postservice treatment records have been secured.  He has stated that he received treatment in service at the Clark Air Force Base.  However, such records are certified to be unavailable.  An August 2014 letter to the Veteran advised him that there are no treatment records available pertaining to his alleged treatment at Clark Air Force Base in August 1975.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  The United States Court of Appeals for Veterans Claims (Court) has also held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217-18.

The RO arranged for a VA examination in April 2010.  As will be discussed in greater detail below, the Board finds this examination to be adequate, as it included a thorough review of the Veteran's medical history, a physical examination noting all pertinent findings, and a medical opinion with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran claims that he has a chronic right shoulder disability that was incurred in service.  The available STRs show that he complained of pains in the shoulder region in July 1973.  Later STRs note that on August 15, 1975 the Veteran was in a motorcycle accident in Olongapo, and sustained a right shoulder injury.  An August 16, 1975 record noted a sprained right shoulder.  An August 18, 1975 record notes that X-rays of the right shoulder were within normal limits; he had full range of motion and sensation, and he was noted to have a right shoulder contusion and right acromioclavicular and iliac region abrasions.  On May 1976 service separation examination, the upper extremities were normal on clinical evaluation; in a contemporaneous report of medical history, the Veteran denied any history of painful or "trick" shoulder.

Thereafter, medical evidence is silent regarding the right shoulder until 1998.  On January 1998 private treatment, the Veteran complained of right shoulder pain for three months with minimal lifting and playing pool; right shoulder X-rays showed some degenerative change of the AC joint; the diagnosis was degenerative disease of the AC joint.  On August 1998 treatment, an MRI of the right shoulder showed formation at the greater tuberosity of the shoulder with chronic inflammation; the assessments included right shoulder pain due to previous injury, arthritis of the AC joint, and cyst of the right humerus.

April 2010 X-rays of the right shoulder showed no acute fracture or dislocation.  Moderate degenerative changes were seen in the acromioclavicular joint, and minimal degenerative changes were seen in the glenohumeral joint.  The humeral head was well situated within the glenoid, and the surrounding soft tissues and visualized thorax were unremarkable.

On April 2010 VA examination, the Veteran reported he was involved in an accident during service in August 1975; he reported that he was about to hit a car but slid off the road, bumping his right shoulder and leg, sliding into a ditch and hitting a telephone pole.  He reported his treatment in service included a shoulder sling and pain medication, and that he has had right shoulder pain since then, constant and dull with severity of 4/10.  He reported flare-ups two to three times per week.  He reported locking and stiffness of the shoulder but no instability or giving way.  He reported undergoing surgery for the right shoulder in 1977 or 1978.  Following a physical examination, the diagnosis was degenerative joint disease of the right shoulder status post surgery.  The examiner noted that a review of the record found the Veteran was involved in a motorcycle accident in August 1975 and seen on August 16, 1975 with stiffness of the shoulder; he had limited range of motion of the shoulder secondary to pain and there was no neurological deficit.  He was seen again for right shoulder pain two days later; his X-ray was within normal limits and he had full range of motion, and the diagnosis was contusion of the right shoulder.  The examiner noted that there was no other documented evidence for a right shoulder condition in the military, and the discharge examination does not show any evidence of a chronic shoulder condition.  The examiner noted the Veteran's treatment for right shoulder pain in January 1998, when mild degenerative disease of the right AC joint was diagnosed; the examiner further noted that the private treatment records indicate the Veteran had right shoulder surgery in 1998.  The examiner opined that, based on the medical records available, the chronicity of the right shoulder condition was not established while the Veteran was in the military; the examiner found that there is no evidence in the medical records that the Veteran was treated for a right shoulder condition within 10 years of his discharge from the military, and the chronicity of the right shoulder condition cannot be established based on the medical records available.  The examiner opined that it is less likely than not that the Veteran's current disability of the right shoulder is related to the condition in 1975.

The Veteran submitted VA and private treatment records showing findings similar to those on the VA examination outlined above.  The records show treatment for right shoulder problems, with no opinions regarding etiology.  

Notably, the Board's December 2013 remand instructed the AOJ to obtain records of the alleged service treatment at Clark Air Force Base in 1975.  An August 2014 letter to the Veteran informed the Veteran as to the unavailability of these records after multiple attempts to obtain them. 

The Board finds that the April 2010 VA examiner's opinion is entitled to great probative weight, as it reflects a thorough review of the Veteran's complete medical history and statements included in the claims file and includes a detailed explanation of rationale, with citation to factual evidence.  

A chronic right shoulder disability was not diagnosed in service or postservice until approximately 1998 (22 years after the Veteran's separation from active duty service).  While the Veteran has reported (including on VA examination) that he has had continuous right shoulder problems since an injury in service, and in some medical records he has attributed his current right shoulder complaints to such injury, his accounts have been inconsistent and self-serving, and are deemed not credible.  Where contemporaneous records would be expected to provide support for the Veteran's accounts, they do not.  The Board acknowledges that Clark Air Base records from August 1975 are unavailable.  However, conceding (solely for the purpose of the instant analysis) that such records would have shown right shoulder treatment in 1975, the fact remains on service separation examination the following year the Veteran's upper extremities were normal on clinical evaluation, and he did not report any right shoulder complaints.  Given that thereafter there is no notation of a right shoulder problem until 1998 (more than 22 years later), service connection for a right shoulder disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that arthritis of the right shoulder was manifested in the first year following the Veteran's separation from active duty, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.  

The Board finds further that the preponderance of the evidence is against otherwise finding a nexus between the Veteran's current right shoulder disability and his service/shoulder injury therein.  His STRs are silent regarding any chronic right shoulder disability; they do not include any X-ray finding of arthritis or other bony shoulder pathology, or any evidence dislocation or chronic shoulder muscle or nerve pathology, and instead reflect that the injury in service (with contemporaneous notations of contusion, abrasions, and pain) was acute and resolved, as evidenced by the normal separation examination and the absence of any evidence of postservice continuity of symptoms (other than the self-serving, and therefore not credible, more recent recollections of continuing complains of pain ever since the injury in service).  

The only medical evidence that directly addresses the matter of a nexus between the Veteran's current right shoulder disability and his service/injury(ies) therein, with adequate supporting rationale, is in the report of the April 2010 VA examination, when the examiner opined that the Veteran's right shoulder complaints are unrelated to his service or any injury therein.  The examiner noted the history of the claimed and diagnosed disability and thoroughly explained the rationale for the opinion.  The Board finds this evidence highly probative in the matter at hand (as the examiner is a medical professional qualified to provide it and supports it with explanation of rationale and citation to supporting factual data).  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the April 2010 VA examiner's opinion to be persuasive.  

In the absence of credible evidence of continuity of symptoms following the injury in service, the Veteran's own assertions that there is a nexus between his current right shoulder disability and an injury or injuries in service are not competent evidence.  The etiology of such insidious processes such as arthritis, bursitis, or a rotator cuff tear are (without onset of related symptoms contemporaneous with the injury and continuity thereafter) matters beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training (and diagnostic studies).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson and he does not cite to supporting factual data, an orthopedist's medical opinion or treatise evidence that would support a nexus between his current right shoulder disability and his remote service/complaints and injuries therein.  He does not provide an adequate explanation of rationale for his theory of entitlement (other than alleging of continuity of symptoms, which the Board has found not credible).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a right shoulder disability is denied.


REMAND

On review of the record, the Board finds that the matter of service connection for migraine headaches must again be remanded for evidentiary development.

At the outset, it is noteworthy that under governing caselaw, for the purpose of establishing service connection, the existence of a current [claimed] disability is shown when such disability is shown at any time during the pendency of the claim.   

In the previous [December 2013] remand, the Board noted that the record contains a June 1978 medical record from Medical Neurologists Inc., noting the Veteran reported that he used to have minor headaches over the years but never had much of a problem with it until the previous month, when he had a severe headache and had to go to the emergency room.  It was determined that his headaches were most likely on a vascular tension basis.
The Board further noted an August 2010 treatment record in which a treating chiropractor stated that the Veteran had suffered with bad headaches and other pain symptoms since the motorcycle crash in service; he had head and neck pain about 99 percent of the time and extreme pain at least once a week.  The chiropractor opined that the Veteran's injuries, impairments and disabilities set forth in his diagnosis reports were as likely as not due to and a consequence of his service.  The chiropractor stated that his opinions are based upon examination; review of medical and/or service records; his education, training, and experience; and upon reasonable medical probability and reasonable medical certainty.  This opinion is conclusory, does not account for (reflect familiarity with) all factual data, and is therefore not adequate 11/14 to be afforded substantial probative value.  The Board observes that the chiropractor did not acknowledge that the record reflects that in April 2008 the Veteran had a fall from a ladder suffering a concussion with loss of consciousness and a neck injury.  The Board further noted that the chiropractor failed to discuss other pertinent medical evidence of record, such as the 1978 conclusion that the Veteran's headaches were likely on a vascular tension basis.  

In the December 2013 remand, the Board instructed that the Veteran be scheduled for an appropriate VA examination for his claimed migraine headache disability.  The examiner was to review the entire record, with attention especially invited to a June 1978 diagnosis of vascular tension headaches and an August 2010 private chiropractor opinion regarding the etiology of the Veteran's chronic headache disability.  

On February 2014 VA examination, the examiner noted that the Veteran's record was not reviewed; only VA treatment records were reviewed.  In a July 2014 addendum opinion, the February 2014 VA examiner noted simply, "Veteran's C-file was reviewed."  The examiner stated that the Veteran did not complain of any headaches including migraine on examination, and opined that the Veteran's neck pain is due to multilevel degenerative disk disease with central spinal canal and neuroforaminal narrowing.

Because the VA examiner did not specifically state that the VA and private treatment records noting findings of chronic headaches were reviewed, and also did not identify other possible etiologies for the Veteran's claimed headaches, the Board finds that the February 2014 and July 2014 addendum VA opinions failed to fulfill the remand instructions, and are inadequate.  Although a statement that "the c-file was reviewed" would ordinarily suggest that all of the cited records (which are incorporated in the c-file) were reviewed, it is not clear that here such inference may be made.  As the February 2014 and July 2014 opinions do not, in providing rationale, cite to the conflicting findings on treatment; they are inadequate and not compliant with the remand instructions. 

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matter on the merits following the July 2014 VA addendum opinion, suggesting that development pursuant to the Board's December 2013 remand has been acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring review of certain treatment records pertinent to the matter on appeal.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the record to the VA examiner who conducted the February 2014 examination of the Veteran to reconcile the conflicting reports noted above regarding whether or not he has a current migraine headache disability, and if so its likely etiology (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following: 

(a) Does the Veteran have a current migraine headache disability?  The examiner should acknowledge that under governing caselaw for the purpose of establishing service connection a current disability is shown when such disability is diagnosed at any time during the pendency of the claim.  The rationale for the conclusion reached should cite to supporting clinical data, and account for any findings in the record to the contrary.

(b) If a current migraine disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's service and/or events therein.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the migraines are unrelated to service, the explanation should identify the etiology for the disability considered more likely.

2.  The AOJ must ensure that the development sought is completed (there is an appropriate response to each question posed), and should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


